DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/07/2022.
Claims 1, 3, 4, 6-17, 19 and 20 are amended.
Claims 1-20 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment is sufficient to overcome all previous rejections as presented in the Non Final Rejection mailed on 11/19/2021; therefore, the remaining claims 1-20 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest:
The claimed tug comprising:
a deck having an aft deck, a central deck and a forward deck; and a rotatable towing installation disposed on the central deck;
characterized in that the towing installation and central deck slope upwards from the aft deck to the forward deck with respect to a horizontal plane;
and in that an upward sloping angle of the towing installation is at least 5 degrees;
wherein the towing installation is rotatable 360 degrees with respect to the tug about the central deck.
As specifically claimed by applicant.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/15/2022